

117 HR 566 IH: To amend section 105(a) of the Child Abuse Prevention and Treatment Act to authorize the Secretary of Health and Human Services to award a grant to a nonprofit entity for a national child abuse hotline.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 566IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mrs. McBath (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend section 105(a) of the Child Abuse Prevention and Treatment Act to authorize the Secretary of Health and Human Services to award a grant to a nonprofit entity for a national child abuse hotline.1.National child abuse hotlineSection 105(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)) is amended by adding at the end the following:(8)National child abuse hotline(A)In generalThe Secretary may award a grant under this subsection to a nonprofit entity to provide for the ongoing operation of a 24-hour, national, toll-free telephone hotline to provide information and assistance to youth victims of child abuse or neglect, parents, caregivers, mandated reporters, and other concerned community members, including through alternative modalities for communications (such as texting or chat services) with such victims and other information seekers.(B)PriorityIn awarding grants described in this paragraph, the Secretary shall give priority to applicants with experience in operating a hotline that provides assistance to victims of child abuse, parents, caregivers, and mandated reporters.(C)ApplicationTo be eligible to receive a grant described in this paragraph, a nonprofit entity shall submit an application to the Secretary that shall—(i)contain such assurances and information, be in such form, and be submitted in such manner, as the Secretary shall prescribe; (ii)include a complete description of the entity’s plan for the operation of a national child abuse hotline, including descriptions of—(I)the professional development program for hotline personnel, including technology professional development to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline;(II)the qualifications for hotline personnel;(III)the methods for the creation, maintenance, and updating of a comprehensive list of prevention and treatment service providers;(IV)a plan for publicizing the availability of the hotline throughout the United States;(V)a plan for providing service to non-English speaking callers, including service through hotline personnel who have non-English language capability; (VI)a plan for facilitating access to the hotline and alternative modality services by persons with hearing impairments and disabilities;(VII)a plan for providing crisis counseling, general assistance, and referrals to youth victims of child abuse; and (VIII)a plan to offer alternative services to calling, such as texting or live chat;(iii)demonstrate that the entity has the capacity and the expertise to maintain a child abuse hotline and a comprehensive list of service providers;(iv)demonstrate the ability to provide information and referrals for contacts, directly connect contacts to service providers, and employ crisis interventions; (v)demonstrate that the entity has a commitment to providing services to individuals in need; and(vi)demonstrate that the entity complies with State privacy laws and has established quality assurance practices..